DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MULTI REFEREE SCORING WITH TIMELINE DISPLAY.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non Patent Literature “Boxing Scoring System 2013” (a scoring system released in 2013 by Swiss Timing, Ltd., “BSS” hereafter), as evidenced by:

[URL: https://manualzz.com/doc/6664514/boxing-scoring-system-2013],

(b) Boxing Scoring System 2013 User Manual for WinBPM 3.0 (excerpts from a manual describing the software of the Boxing Scoring System 2013, “SW manual”, hereafter)
[URL:https://www.swisstiming.com/fileadmin/Resources/Software_updates/BSS2013_Software_Manual.pdf].
Regarding claim 1,  BSS discloses a non-transitory computer-readable recording medium having stored therein a screen output program for causing a computer to execute a process, the process comprising:  receiving an input operation from each of a plurality of referees in a match of a competitive game;  specifying, based on the input operation, a referee who performs an input (“The five Boxing Scoring Keypads 2013 (BSK2013) serve as score input terminals for judges. The keypads are designed in accordance with the current AIBA rules. 

Each keypad is equipped with all necessary buttons to select and confirm scores” HW manual,  §2.3, p. 5), 

a first input or a second input, and a plurality of players in the match (see  HW manual, Fig. 4 p. 6; referee can enter scores from 6-10 for either red or blue corners);  

generating a first image including middle areas and small areas, the middle areas being assigned for each player of the plurality of players, the small areas being assigned to each of the plurality of referees for each of the middle areas and being provided to be arranged along a timeline indicating a progress of the match (see SW manual, Fig. 63, p. 58; middle areas are the left and right columns under each judge respectively, small areas are columns A, B, C corresponding to each judge, the rows R1..Rn are the timeline indicating the progress of a match);  

adding, in the first image, an index indicating the first input or the second input to a position determined by the specified player, the specified referee, and a timing related to the input operation; and  outputting a second image in which the index is added in the first image (see SW manual, Fig. 66, p. 60; the scores for each referee for each round are interpreted to be indices indicating inputs made by each referee and associated timing).
Regarding claim 2,  BSS discloses the generating process includes generating the screen by providing the small areas in the same order through all the middle areas (see SW manual, Fig. 66, p. 60; each judges box in each round is in the same column).
Regarding claim 3,  BSS discloses generating the screen by generating, in the small area, a scale representing at least a time width from a match start timing to a match end timing; and adding the index to be superimposed on the generated scale (see SW manual, Fig. 66, p. 60; each row contains the scores for each of the judges for the respective players and the number of rows corresponds to the number of rounds which span from match start to match end).  
Regarding claim 4,  BSS discloses when any one of the first input or the second input is input a plurality of times at a timing belonging to the same scale, generating the screen by counting the number of times of the input; and  adding the index for the input of one time to be superimposed on the scale (see  HW manual, Fig. 4 and Table 2, p. 6; referee can repeatedly hit an arrow key to adjust the score).
Regarding claim 6,  BSS discloses generating the screen by adding, in accordance with a progress of the match, information indicating that a time is elapsed to be superimposed on the scale corresponding to the elapsed time (see SW manual, Fig. 65, p. 59; the elapsed time of the fight is shown under the “STOP” tab (3:23).
Regarding claims 7 & 8, that the first and second inputs are supposed to be made by the referee in particular circumstances is held to be the intended use of the invention and not given patentable weight. The referees in the BSS invention could also hit their up and down buttons in the same circumstances intended by Applicant in claims 7 & 8.
Regarding claim 9,  BSS discloses the screen is displayed on a large vision provided in a match field or a monitor device used by a senior referee (see  HW manual, Fig. 1, p. 2;  Operator Laptop is interpreted to be a monitor device used by a senior referee).
Claim 10 is directed to the method implemented by the code of claim 1 and is rejected for the same reasons as claim 1.
Claim 11 is directed to a system with processor and memory (See HW manual Fig. 1, p. 2 and Fig. 2 and Table 1 p.4) that executes the code of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 12,  BSS discloses a non-transitory computer-readable recording medium having stored therein a screen generation program for causing a computer to execute a process, the process comprising: acquiring, each time a first input or a second input is received from each of a plurality of referees in a match of a competitive game, information for identifying a referee who performs the input, the first input or the second input, and one player of a plurality of players in the match (“The five Boxing Scoring Keypads 2013 (BSK2013) serve as score input terminals for judges. The keypads are designed in accordance with the current AIBA rules. 

Each keypad is equipped with all necessary buttons to select and confirm scores” HW manual,  §2.3, p. 5; see also HW manual, Fig. 4 p. 6; referee can enter scores from 6-10 for either red or blue corners); 

storing, in a memory, the acquired information together with information for identifying a timing of the input; and when a screen generation instruction is acquired, generating, for each of middle areas assigned for each player, a screen generated by providing small areas assigned to each referee in a specific order to be arranged along a timeline indicating a progress of the match  (see SW manual, Fig. 63, p. 58; middle areas are the left and right columns under each judge respectively, small areas are columns A, B, C corresponding to each judge, the rows R1..Rn are the timeline indicating the progress of a match), 

and adding an index indicating the first input or the second input at a position determined by a player and a referee specified by the acquired information and a timing according to the acquired information (see SW manual, Fig. 66, p. 60; the scores for each referee for each round are interpreted to be indices indicating inputs made by each referee and associated timing).
Claim 13 is directed to the method implemented by the code of claim 12 and is rejected for the same reasons as claim 12.
Claim 14 is directed to a system with processor and memory (See HW manual Fig. 1, p. 2 and Fig. 2 and Table 1 p.4) that executes the code of claim 12 and is rejected for the same reasons as claim 12.
Regarding claim 15,  BSS discloses a monitoring system comprising: a plurality of input devices that are used by each of a plurality of referees who determine a competitive game (“The five Boxing Scoring Keypads 2013 (BSK2013) serve as score input terminals for judges. The keypads are designed in accordance with the current AIBA rules. 

Each keypad is equipped with all necessary buttons to select and confirm scores” HW manual,  §2.3, p. 5); 

and a monitor device that is used by a senior referee who monitors the plurality of referees (see  HW manual, Fig. 1, p. 2;  Operator Laptop is interpreted to be a monitor device used by a senior referee), 

wherein each of the plurality of input devices includes receiving an input operation from each of a plurality of referees in a match of a competitive game (HW manual,  §2.3, p. 5), 

wherein the monitor device includes: specifying, based on the input operation, a referee who performs an input, a first input or a second input, and a plurality of players in the match, generating a first image including middle areas and small areas, the middle areas being assigned for each player of the plurality of players, the small areas being assigned to each of the plurality of referees for each of the middle areas and being provided to be arranged along a timeline indicating a progress of the match (see SW manual, Fig. 63, p. 58; middle areas are the left and right columns under each judge respectively, small areas are columns A, B, C corresponding to each judge, the rows R1..Rn are the timeline indicating the progress of a match), 

and adding, in the first image, an index indicating the first input or the second input to a position determined by the specified player, the specified referee, and a timing related to the input operation (see SW manual, Fig. 66, p. 60; the scores for each referee for each round are interpreted to be indices indicating inputs made by each referee and associated timing).

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715